Citation Nr: 0902307	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-05 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  

In October 2005, the Board remanded the claim to the RO to 
afford the veteran the opportunity to testify at a 
videoconference hearing.  The veteran failed to report for 
that hearing, but submitted a request to reschedule that was 
interpreted by the Board as a motion for a new hearing date.  
Consequently, the Board again remanded the claim in May 2008 
to afford the veteran an opportunity to testify at a travel 
board hearing at the RO.  The veteran was subsequently issued 
a hearing notice, which was not returned as undeliverable.  
However, the veteran failed to report for his scheduled 
hearing in November 2008.  Since that time, there is no 
indication in the record that the veteran has requested that 
the hearing be rescheduled.  Under the circumstances, the 
Board determines that the veteran's request for a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDING OF FACT

The veteran first manifested PTSD many years after service, 
and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also  be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was  incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including psychoses 
that are manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997);  Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The record before the Board contains service medical and 
personnel records and post-service VA and Social Security 
Administration (SSA) medical records, which will be addressed 
as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran's service personnel records list his military 
occupational specialty as a military police officer.  
However, those records do not establish, nor does the veteran 
contend, that he served in combat.  As the veteran does not 
have a confirmed history of engaging in combat with the enemy 
during service, his alleged stressors must be verified.  

The veteran maintains that he has PTSD that is traceable to 
non-combat stressors that he experienced as a military police 
officer at Fort Derussy, Hawaii.  Specifically, he asserts 
that, while on routine walking patrol, he witnessed two armed 
men leave an Army package store.  He instructed them to halt, 
but they refused to do so and turned on him "with what he 
believed to be real handguns."  Then the veteran fired 
several shots at them until they fell to the ground.  
According to the veteran, the two men sustained severe 
injuries and one was rendered a paraplegic as a result of the 
shooting.  Immediately following the incident, the manager of 
the package store and desk sergeant came running out and told 
the veteran that the two men had tried to rob the store.  The 
veteran now maintains that he was taken for questioning and 
later subjected to a court martial for alleged undue use of 
force.  He describes that proceeding as "extremely 
traumatic," though he was ultimately found innocent.  
Following the shooting and its aftermath, the veteran 
reportedly suffered nightmares and began self-medicating with 
alcohol to fall asleep at night.  He claims that sought 
treatment with "shrinks" because of his anxiety about the 
incident.  The veteran also contends that he asked several 
times to transfer to another Army facility and volunteered 
for service in Vietnam, but that his requests were denied.  
He further asserts that he was ridiculed for being a "wimp 
and a poor soldier for not killing the two men in hold-up" 
by his commanding sergeant, who gave him "every lousy duty 
that he could think of" and blocked his request for a 
promotion.

The veteran reports that the in-service shooting took place 
some time between December 1972 and March or April 1973.  
However, his account of the incident and its aftermath is not 
corroborated by his service personnel records, which contain 
no mention of a shooting or subsequent investigation and 
court martial.  The record reflects that the RO attempted to 
obtain evidence about these incidents from the National 
Personnel Record Center, the U.S. Army & Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)), the United 
States Crimes Record Center, the Honolulu Police Department, 
fellow military police officers who served with the veteran, 
and media outlets, including the archives of the Honolulu 
Star Bulletin.  However, no information was available to 
establish that the veteran's reported in-service stressors 
had taken place.  In a March 2003 statement, the veteran 
reported that his court martial records and other 
documentation corroborating his account of in-service 
stressors have been destroyed.  In this regard, the Board 
observes that when a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, VA met that obligation by making multiple attempts to 
secure records corroborating the veteran's reported in-
service stressors from a variety of sources, including from 
the veteran himself, and duly informed the veteran of the 
unavailability of such information.

The veteran's service medical records show that in October 
1971, he was treated for complaints of nervousness and 
inability to sleep due to "personal problems."  The 
diagnostic impression was anxiety and the veteran was 
prescribed valium to treat his symptoms.  His service medical 
records, including his separation examination report dated in 
April 1974, are otherwise negative for any findings, 
complaints, symptoms, or diagnoses attributable to 
psychiatric disorders, including PTSD.  

The veteran's VA medical records reveal that in June 2001, he 
sought treatment at a VA medical facility for anxiety, anger 
management problems, and thoughts of suicide.  It was noted 
that he was currently having difficulty paying his bills and 
experiencing problems with his girlfriend.  The veteran was 
assessed with major recurrent depression and prescribed 
medication to treat his symptoms.  The veteran's VA and SSA 
medical records reflect that he has continued to receive 
inpatient and outpatient medical treatment for depression and 
related psychiatric problems on an ongoing basis.  

The veteran was afforded a VA examination in May 2002, in 
which he described the shooting and court martial that had 
reportedly taken place while he was a military police 
officer, and indicated that he had seen a psychiatrist on 
three occasions in service.  The veteran also described a 
number of nonservice-related stressors, including growing up 
with an alcoholic, abusive father; the death of his mother 
when he was 13; a post-service accident in 1984 in which a 
car battery blew up in his face, knocking out his teeth and 
causing severe eye injuries; and bouts of depression that led 
him to seek treatment at a VA psychiatric hospital, where he 
was sexually assaulted by a nurse's aide.  According to the 
veteran, his mental health problems contributed to the 
breakup of his two marriages, interfered with his ability to 
obtain and maintain employment, and spurred him to abuse 
drugs and alcohol.  He stated that he was currently 
unemployed, lived by himself in a trailer ("the kind you 
would pull behind a car"), and had "no real friends."  He 
also reported that he was currently taking medication, which 
alleviated his anxiety slightly, but did little to relieve 
his other psychiatric problems, including sleep disturbances, 
difficulties concentrating, hypervigilance, and chronic 
irritation.  Mental status evaluation revealed a depressed 
mood and speech that was "intense at times," but was 
negative for any significant problems involving logic, 
memory, or personal hygiene, or any signs of delusions, 
hallucinations, or thought disorders.  The veteran was noted 
to be "goal-oriented" and able to perform the basic 
activities of daily living.  Based upon the veteran's 
statements and the mental status evaluation, he was diagnosed 
with PTSD, major depression, recurrent, mixed substance abuse 
(in remission), and a personality disorder, not otherwise 
specified.  He was assigned a Global Assessment of 
Functioning (GAF) score of 45.  It was noted that the 
veteran's reported service and nonservice stressors had all 
contributed to his current psychiatric problems.  
Significantly, however, the VA examiner did not state that he 
had reviewed the veteran's service personnel or medical 
records.  Nor did the examiner indicate that his report of 
the veteran's in-service stressors was based on anything 
other than the veteran's own statements.  

None of the veteran's VA or other post-service records 
corroborates his claimed in-service stressors.  Nor has any 
of the other medical or lay evidence submitted by the 
veteran.  The Board observes that the veteran sent in 
numerous statements indicating that he was in the process of 
obtaining information to corroborate his claimed stressors, 
including accounts from two fellow servicemen.  To date, 
however, he has not submitted any other evidence to verify 
the occurrence of any reported PTSD stressor.  Consequently, 
any additional information that may have been elicited in 
support of the veteran's service connection claim has not 
been not obtained because of his failure to cooperate.  The 
Board reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).   

The Board acknowledges that the veteran has been found to 
exhibit symptoms consistent with a diagnosis of PTSD.  
However, even when a claimant seeking service connection for 
PTSD has an unequivocal diagnosis of PTSD, service connection 
for PTSD requires a confirmed military service stressor, 
unless the claimed stressor is related to combat, and the 
evidence establishes that the appellant engaged in combat 
with the enemy.  This is not such a case.  Moreover, the 
veteran's diagnosis of PTSD does not corroborate the 
occurrence of any in-service stressor.  To the contrary, that 
diagnosis was based solely on the veteran's uncorroborated 
assertions regarding his involvement in the shooting of two 
armed robbers and his subsequent court martial.  A medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229 (1993) (medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (Board is not bound to accept 
physician's opinion when based exclusively on recitations of 
claimant).

The Board has carefully considered the veteran's statements 
regarding the relationship between his current PTSD symptoms 
and his claimed in-service stressors.  The veteran is 
certainly competent, as a lay person, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the Board finds that he is not 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that he has specialized medical knowledge in dealing with 
psychiatric disorders.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's lay statements are not 
competent medical evidence as to a nexus between his current 
PTSD and active service, or as to claimed continuity of 
symptomatology demonstrated after service.  Furthermore, even 
if the veteran had the level of medical training to diagnose 
PTSD, he still would not be entitled to service connection 
for this disorder in the absence of any verified in-service 
stressor.  Objective evidence is required for such 
corroboration.  None has not been presented in this case.

In summary, based on the evidence of record, the Board finds 
that the veteran did not engage in combat and the only 
evidence of any in-service stressor is contained in his own 
uncorroborated statements, which VA is unable to verify 
because the veteran has not supplied sufficient specific 
information regarding the details of his claimed in-service 
stressors.  The Board acknowledges that the record reflects a 
diagnosis of PTSD.  Notwithstanding that diagnosis, the Board 
finds that service connection for PTSD is not warranted 
because there is no credible supporting evidence that any 
claimed in-service stressor occurred.  In the absence of a 
verified stressor, the diagnosis of PTSD which is of record 
is not sufficient to support the claim.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the appellant's service.  
Wood v. Derwinski, 1 Vet. App. 190 (1991); West v. Brown, 7 
Vet. App. 70 (1994).  Absent credible supporting evidence 
that the claimed in-service stressors actually occurred, an 
essential element for a grant of service connection for PTSD 
is not established.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, July 2002,  
a rating decision in February 2004, a statement of the case 
in February 2003, and supplemental statements of the case in 
March 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2004 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Service connection for PTSD is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


